Title: To George Washington from Brigadier General William Irvine, 27 July 1779
From: Irvine, William
To: Washington, George


        
          Sir
          Camp near West Point July 27 1779
        
        On considering the business your Excellency laid before the Board yesterday—so many Matters of Moment occur that it is with the greatest difidence I venture on giving an opinion; As the Enemy are so superior to us Collectively—and a probability of their being soon more so—And no prospect of any addition to Our strength—my Opinion is that we should not loose any opportunity—(where there is a rational

prospect of success) of Attacking them by Detachment—Stoney; and Verblanks Points—are the only places at present that appear to me in our reach; The Infant state of their Works on Stoney Point renders it in my Opinion practicable—I am for Attacking it, at the same time make a show of Attacking Verblanks point—I think about four thousand Men—or five at most will be sufficient on this side—One Thousand on the East side will be enough both to amuse and distract The remainder, will be able to defend this Garrison against Assault, at least untill these Troops can return to their Relief—By keeping a proper Eye on them they can never land up the River so as to elude the Troops below from Acting on their Flank & rear The most desirable position in my Opinion for us to Attack them in, should they make regular approaches to West Point—I am not sufficiently Acquainted with the ground to know the most suitable spotts to establish Batterys on—But in general—think we should occupy from the River to the White House—should we be obliged to retire—by their coming out in force—and the Artilery can not be got off by Kakiate—yet still I think they may be brought A mile in the Rear of Spring Steels—where it is not probable the Enemy will venture untill time is gained to bring them off farther—I believe four or five Pieces of Artilery will be sufficient and presume Amunition enough to supply them has been taken at Stoney Point, A few Troops well disposed off along the Denderburgh from Fort Montgomery to Doodle Town, will effectually prevent a Surprize and Cover the Flank—When this position is taken should it even be thought too hazardous—or that we should loose too Many Men in making a Serious Attack—yet in its Consequences, may in a great degree Answer our End—by drawing the attention of the Enemys Main Army this way—which will put a Stop to their Depridations in different parts of the Country—in Short brake in on their plans of Operation for the Campaign and render their efforts ineffectual—Which in Our Circumstances—considering Our force, scarcity of Amunition &ca is as much as the most Sanguine expectations of Congress, or our Country at large; can hope for—from the Army under your Excellencys Command; If in stead of being obliged to follow them to different parts of the Continent (—by which we shall be harrassed and worn down) we keep them Marching and Countermarching, and perpetua⟨lly⟩ Alarumed—it will undoubtedly answer us great and good purposes—I have the Honor to be Your Excellencys Most Obedient Most Humble Servant
        
          Wm Irvine
        
      